Moore v. State, 144 Miss. 649, 110 So. 216, and other decisions of this court along the same line, have no application *Page 595 
to this case. Those cases apply alone where there is a physical combat between the accused and the deceased. The "hands and feet doctrine" has no place in this case. In the present case, there was no evidence whatever to show a physical combat between appellant and the deceased immediately before the homicide. Appellant shot the deceased at a time when they were several feet apart. The evidence showed that fact without any conflict whatever. The court, therefore, committed no error in ruling out evidence offered by appellant to show that the deceased was a more powerful man physically than appellant, and in refusing the instructions requested by appellant, invoking the principle laid down in Moore v. State, supra, and other cases along that line.
The instructions granted appellant presented every conceivable phase of the case favorable to him, and the instructions for the state and the appellant, taken together, fully and clearly embodied the governing law of the case. Appellant's refused instructions were either a repetition of the instructions already given by the court or embodied erroneous or inapplicable legal principles.
We are unable to find any substantial error committed by the court in the trial of this cause.
Affirmed.